Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (device), Species I (FIG. 1A), claims 1-15 in the reply filed on 06/20/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by NPL Yi Hu et al. (Title “MICROELECTRONIC DEVICES INCLUDING CONTACT STRUCTURES…”) (hereinafter Yi Hu).
Re claim 1, Yi Hu teaches an electronic device, comprising: 
a stack structure comprising vertically alternating insulative structures (104) and conductive structures (104) arranged in tiers; 
pillars [P] extending vertically through the stack structure;
 a barrier material (125) overlying the stack structure; 
a first insulative material (134/148, [0045]) extending through the barrier material and into an upper tier portion of the stack structure; and 
a second insulative material (104 formed directly on 125) laterally adjacent to the first insulative material (134) and laterally adjacent to at least some of the conductive structures (146, [0063]) in the upper tier portion of the stack structure, at least a portion of the second insulative material (104 formed directly on 125) in vertical alignment with the barrier material (125).
Re claim 2, Yi Hu teaches the electronic device of claim 1, further comprising contact plugs (138/139, [0049]) in an upper portion of the pillars and contact structures (132, [0044]) overlying the stack structure, wherein the contact structures directly physically contact the contact plugs (138/139 through openings in the barrier material.
Re claim 3, Yi Hu teaches the electronic device of claim 1, wherein the first insulative material (132) comprises a substantially continuous material extending between adjacent subblocks (140/143) of the stack structure.
Re claim 4, Yi Hu teaches the electronic device of claim 1, wherein the conductive structures in the upper tier portion of the stack structure are configured as drain side select gates (146, [0067]).
Re claim 5, Yi Hu teaches the electronic device of claim 1, wherein the first insulative material (148) tapers in width from a broadest width at a top of the stack structure to a narrowest width at a bottom of the upper tier portion of the stack structure (start at the topmost 104 and went down to the 104 right at the edge of taper 148).
Re claim 6, Yi Hu teaches the electronic device of claim 1, wherein the second insulative (104 formed directly on 125) material is in direct vertical alignment with at least a portion of a neighboring one of the insulative structures (125/108/another 104 formed directly on 146) in the upper tier portion of the stack structure.
Re claim 8, Yi Hu teaches the electronic device of claim 1, wherein the first insulative material (148) is in direct physical contact with the second insulative material (104 formed directly on 125).
Re claim 9, Yi Hu teaches the electronic device of claim 1, wherein a lateral extent (opening of 148) of the second insulative material (104 formed directly on 125) is greater than a lateral extent of a central opening of the barrier material (125).

    PNG
    media_image1.png
    712
    1265
    media_image1.png
    Greyscale

Re claim 10, Yi Hu teaches an electronic device, comprising: 
pillars ([P], FIG. 1N [as shown above]) arranged in subblocks of a stack structure [SS]; and 
tiers comprising conductive structures (152, ¶ [0072]) separated by insulative structures (104) within the stack structure, at least some of the conductive structures in an upper tier portion of the stack structure laterally adjacent to an additional insulative material [AI] proximate a perimeter of an individual subblock of the stack structure, wherein an outer diameter of a portion of the additional insulative material at an elevation of an uppermost one of the conductive structures [upperMCS] in the upper tier portion of the stack structure is greater than an outer diameter of another portion of the additional insulative material [anotherAI] at an elevation of a lowermost one of the conductive structures in the upper tier portion of the stack structure [SS].
Re claim 11, Yi Hu, FIG. 1N [as shown above] teaches the electronic device of claim 10, wherein the additional insulative material [AI] extends laterally to define insulative extensions vertically adjacent to ends of the insulative structures in the tiers in the upper tier portion, the insulative extensions electrically isolating the conductive structures (146) from one another.
Re claim 13, Yi Hu, FIG. 1N [as shown above] teaches the electronic device of claim 10, further comprising a barrier material (125) overlying the stack structure, the additional insulative material [AI] extending away from the perimeter of the individual subblock with at least a portion of the additional insulative material in direct vertical alignment (along the vertical wall of 158) with the barrier material.
Re claim 14, Yi Hu, FIG. 1N [as shown above] teaches the electronic device of claim 13, wherein the additional insulative material comprises an oxide material (104, [0024]) and the barrier material comprises a nitride material (125, [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi Hu in view of Choi (Patent No.: US 10373973) filed in the IDS on 10/06/2020.
	Yi Hu teaches all the limitation of claim 1.
Yi Hu fails to teach the limitation of claim 7.
Choi teaches wherein the conductive structures (133CP, FIG. 3E, col. 9, lines 39-45) in the upper tier portion are recessed relative to the insulative structures (101).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the void maybe formed in the conductive layer as taught by Choi, col. 1, lines 23-31. 
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi Hu in view of Chandolu (Pub. No.: US 2022/108998).
	Yi Hu teaches all the limitation of claim 10/11.
Yi Hu fails to teach the limitation of claim 12/15.
Chandolu teaches wherein at least some of the conductive structures (906, FIG. 11A, ¶ [0095]) in the upper tier portion of the stack structure are laterally recessed relative to the insulative structures (104) in the tiers of the stack structure (104/906).
wherein portions of the conductive structures (906, FIG. 11A, ¶ [0095]) in the upper tier portion of the stack structure (104/906) are relative shorter in a horizontal direction than portions of the conductive structures (bottom most layer 906) in a lower tier portion of the stack structure.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing differing residual stresses may result in some features bending away from an intended, true-vertical orientation as taught by Chandolu, [0004]. 
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi Hu in view of NPL Shuangqiang et al. (Title “METHOD OF FORMING MICROELECTRONIC DEVICES…”) (hereinafter Shuangqiang).
	Yi Hu teaches all the limitation of claim 10/11.
Yi Hu fails to teach the limitation of claim 12/15.
Shuangqiang teaches wherein at least some of the conductive structures (114, FIG. 1G, ¶ [0044], note that “replace materials of the additional insulative structures 114
and the first dielectric material 108 with one or more electrically conductive materials”) in the upper tier portion of the stack structure are laterally recessed relative to the insulative structures (112) in the tiers of the stack structure (112/114) (claim 12).
wherein portions of the conductive structures (114 surrounding 132/106, FIG. 1G) in the upper tier portion of the stack structure (112/114) are relative shorter in a horizontal direction than portions of the conductive structures (bottom most of layer 114 surrounding 132/106) in a lower tier portion of the stack structure (claim 15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of eliminating “undesirable stresses (e.g., access line contact over etch stresses), defects (e.g., access line contact punch through) and current leaks (e.g., select gate current leakage, access line current leakage) that can diminish desired memory device performance, reliability, and durability as taught by Shuangqiang, [0004]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894